Appeal by the defendant from three judgments of the County Court, Suffolk County (Hudson, J.), all rendered March 9, 2009, convicting him of attempted burglary in the second degree under indictments No. 83-07, 477-07, and 1819-07, respectively, upon his pleas of guilty, and imposing sentences, and an amended judgment of *800the same court also rendered March 9, 2009, revoking a sentence of probation previously imposed by the same court under indictment No. 558A-06, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his convictions of attempted burglary in the second degree.
Ordered that the judgments and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Covello, Balkin, Leventhal and Lott, JJ., concur.